http://www.va.gov/vetapp16/Files4/1630412.txt




Citation Nr: 1630412	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  14-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to April 1967.  The Veteran died on October [redacted], 2012, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of entitlement to month of death benefits in the amount of $4,878.08 has been raised by the record in November 2013 and June 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's attorney that a withdrawal of her appeal of the claim of entitlement to service connection for PTSD, for accrued benefits purposes, was requested.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal by the appellant have been met with respect to the claim of entitlement to service connection for PTSD, for accrued benefits purposes.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, the appellant's attorney submitted written correspondence in June 2016 clearly expressing her intent to withdraw her appeal as to her claim of entitlement to service connection for PTSD, for accrued benefits purposes.  Consequently, the Board finds that the appellant has withdrawn her appeal as to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for PTSD, for accrued benefits purposes, is dismissed.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs